 

EXHIBIT 10.7

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) made August 11, 2008,
between TravelCenters of America LLC  (the “Company”) and Hospitality Properties
Trust (the “Shareholder”).

 

RECITAL

 

Pursuant to the terms of that certain Deferral Agreement, dated August 11, 2008
(the “Deferral Agreement”), among the Company, the Shareholder and certain of
their affiliates, the Company has issued and the Shareholder has acquired and
holds as of the date hereof 1,540,000 common shares, no par value, representing
limited liability company interests of the Company subject to the restrictions
set forth in Section 4 of the Deferral Agreement (the “Shares”).

 

The Company has agreed to enter into this Agreement to provide the Shareholder
with certain rights relating to the registration of the Shares.

 

Now, therefore, the parties agree as follows:

 


1.             DEFINITIONS.  EXCEPT AS OTHERWISE NOTED, FOR ALL PURPOSES OF THIS
AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE RESPECTIVE MEANINGS SET FORTH IN
THIS AGREEMENT, WHICH MEANINGS SHALL APPLY EQUALLY TO THE SINGULAR AND PLURAL
FORMS OF THE TERMS SO DEFINED AND THE WORDS “HEREIN,” “HEREOF” AND “HEREUNDER”
AND OTHER WORDS OF SIMILAR IMPORT REFER TO THIS AGREEMENT AS A WHOLE.  THE
FOLLOWING CAPITALIZED TERMS USED HEREIN HAVE THE FOLLOWING MEANINGS:


 

“Agreement” means this Agreement, as amended, restated, supplemented, or
otherwise modified from time to time.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in the City of Boston are required, permitted or authorized, by applicable
law or executive order, to be closed for regular banking business.

 

“Commission” means the United States Securities and Exchange Commission, or such
successor federal agency or agencies as may be established in lieu thereof.

 

“Company” is defined in the preamble to this Agreement.

 

“Company Indemnified Party” is defined in Section 4.2.

 

“Demand Registration” is defined in Section 2.1.1.

 

“Demand Registration Period” means the period from and after (i) the date upon
which one-third (1/3) of the Shares issued to the Shareholder pursuant to the
Deferral Agreement are no longer subject to the restrictions set forth in
Section 4 of the Deferral Agreement, through and including (ii) the date which
is 12 calendar months following the latest of the expiration of the terms of the
leases dated January 31, 2007 and May 30, 2007 between subsidiaries of the
Company and subsidiaries of the Shareholder, as amended.

 

 

1

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

 

“Maximum Number of Shares” is defined in Section 2.1.3.

 

“Notices” is defined in Section 6.2.

 

“Piggy-Back Registration” is defined in Section 2.2.1.

 

“Prospectus” means a prospectus relating to a Registration Statement, as amended
or supplemented, including all materials incorporated by reference in such
Prospectus.

 

“register,” “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement or similar document under the
Securities Act and such registration statement becoming effective.

 

“Registration Statement” means any registration statement filed by the Company
with the Commission in compliance with the Securities Act for a public offering
and sale of Shares (other than a registration statement on Form S-4 or Form S-8,
or their successors, or any registration statement covering only securities
proposed to be issued in exchange for securities or assets of another entity),
as amended or supplemented, including all materials incorporated by reference in
such Registration Statement.

 

“Restricted Shares” mean all of the Shares held of record by the Shareholder or
held of record by its permitted transferees from time to time in accordance with
Section 6.1 (together with any shares issued in respect thereof as a result of
any stock split, stock dividend, share exchange, merger, consolidation or
similar recapitalization), in each case that are no longer subject to the
restrictions set forth in Section 4 of the Deferral Agreement; provided, that
such Shares shall cease to be Restricted Shares hereunder, as of any date,
when:  (a) a Registration Statement with respect to the sale of such Restricted
Shares shall have become effective under the Securities Act (as defined below)
and such Restricted Shares shall have been sold, transferred, disposed of or
exchanged in accordance with such Registration Statement as of such date;
(b) such Restricted Shares shall have been otherwise transferred pursuant to
Rule 144 under the Securities Act (or any similar provisions thereunder, but not
Rule 144A), and new certificates for them not bearing a legend restricting
further transfer shall have been delivered by the Company and subsequent public
distribution of them shall not require registration under the Securities Act, in
each case, as of such date; (c) such Restricted Shares are saleable immediately
in their entirety without condition or limitation pursuant to Rule 144 under the
Securities Act; or (d) such Restricted Shares shall have ceased to be
outstanding as of such date.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 

“Shareholder” is defined in the preamble to this Agreement.

 

“Shareholder Indemnified Party” is defined in Section 4.1.

 

“Shares” is defined in the recitals of this Agreement.

 

 

2

--------------------------------------------------------------------------------


 

“Underwriter” means a securities dealer who purchases any Restricted Shares as
principal in an underwritten offering and not as part of such dealer’s
market-making activities.

 


2.             REGISTRATION RIGHTS.


 


2.1         DEMAND REGISTRATION.


 


2.1.1        GENERAL REQUEST FOR REGISTRATION.  AT ANY TIME DURING THE DEMAND
REGISTRATION PERIOD, THE SHAREHOLDER MAY MAKE A WRITTEN DEMAND FOR REGISTRATION
UNDER THE SECURITIES ACT OF ALL OR PART OF THE RESTRICTED SHARES (A “DEMAND
REGISTRATION”).  ANY SUCH WRITTEN DEMAND FOR A DEMAND REGISTRATION SHALL SPECIFY
THE NUMBER OF RESTRICTED SHARES PROPOSED TO BE SOLD AND THE INTENDED
METHOD(S) OF DISTRIBUTION THEREOF AND, UNLESS OTHERWISE AGREED BY THE
SHAREHOLDER, SHALL BE FOR THE SHAREHOLDER’S EXCLUSIVE BENEFIT.


 


2.1.2        UNDERWRITTEN OFFERING.  IF THE SHAREHOLDER SO ELECTS AND SO ADVISES
THE COMPANY AS PART OF ITS WRITTEN DEMAND FOR A DEMAND REGISTRATION, THE
OFFERING OF SUCH RESTRICTED SHARES PURSUANT TO SUCH DEMAND REGISTRATION SHALL BE
IN THE FORM OF AN UNDERWRITTEN OFFERING.  IN SUCH CASE, THE SHAREHOLDER SHALL
ENTER INTO AN UNDERWRITING AGREEMENT IN CUSTOMARY FORM WITH THE UNDERWRITER OR
UNDERWRITERS SELECTED FOR SUCH UNDERWRITING BY THE SHAREHOLDER (WHICH
UNDERWRITER OR UNDERWRITERS SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY),
COMPLETE AND EXECUTE ANY QUESTIONNAIRES, POWERS OF ATTORNEY, INDEMNITIES,
LOCK-UP AGREEMENTS, SECURITIES ESCROW AGREEMENTS AND OTHER DOCUMENTS REASONABLY
REQUIRED OR WHICH ARE OTHERWISE CUSTOMARY UNDER THE TERMS OF SUCH UNDERWRITING
AGREEMENT, AND FURNISH TO THE COMPANY SUCH INFORMATION AS THE COMPANY MAY
REASONABLY REQUEST IN WRITING FOR INCLUSION IN THE REGISTRATION STATEMENT.


 


2.1.3        REDUCTION OF OFFERING.  IF THE MANAGING UNDERWRITER OR UNDERWRITERS
FOR A DEMAND REGISTRATION THAT IS TO BE AN UNDERWRITTEN OFFERING ADVISES THE
COMPANY AND THE SHAREHOLDER THAT THE DOLLAR AMOUNT OR NUMBER OF RESTRICTED
SHARES WHICH THE SHAREHOLDER DESIRES TO SELL TAKEN TOGETHER WITH ALL OTHER
SHARES OR OTHER SECURITIES WHICH THE SHAREHOLDER HAS AGREED MAY BE INCLUDED IN
SUCH OFFERING, EXCEEDS THE MAXIMUM DOLLAR AMOUNT OR MAXIMUM NUMBER OF SHARES
THAT CAN BE SOLD IN SUCH OFFERING WITHOUT ADVERSELY AFFECTING THE PROPOSED
OFFERING PRICE, THE TIMING, THE DISTRIBUTION METHOD OR THE PROBABILITY OF
SUCCESS OF SUCH OFFERING (SUCH MAXIMUM DOLLAR AMOUNT OR MAXIMUM NUMBER OF SHARES
OR OTHER SECURITIES, AS APPLICABLE, THE “MAXIMUM NUMBER OF SHARES”), THEN THE
COMPANY SHALL INCLUDE IN SUCH REGISTRATION:  (I) FIRST, THE RESTRICTED SHARES
WHICH THE SHAREHOLDER HAS REQUESTED BE INCLUDED IN THE DEMAND REGISTRATION;
(II) SECOND, TO THE EXTENT THAT THE MAXIMUM NUMBER OF SHARES HAS NOT BEEN
REACHED UNDER THE FOREGOING CLAUSE (I), THE SHARES OR OTHER SECURITIES THAT THE
COMPANY DESIRES TO SELL THAT CAN BE SOLD WITHOUT EXCEEDING THE MAXIMUM NUMBER OF
SHARES; (III) THIRD, TO THE EXTENT THAT THE MAXIMUM NUMBER OF SHARES HAS NOT
BEEN REACHED UNDER THE FOREGOING CLAUSES (I) AND (II), THE SHARES OR OTHER
SECURITIES FOR THE ACCOUNT OF OTHER SECURITY HOLDERS OF THE COMPANY THAT CAN BE
SOLD WITHOUT EXCEEDING THE MAXIMUM NUMBER OF SHARES.


 


2.1.4        WITHDRAWAL.  IN THE CASE OF A DEMAND REGISTRATION, IF THE
SHAREHOLDER DISAPPROVES OF THE TERMS OF ANY UNDERWRITING OR IS NOT ENTITLED TO
INCLUDE ALL OF ITS RESTRICTED SHARES IN ANY OFFERING, THE SHAREHOLDER MAY ELECT
TO WITHDRAW SUCH OFFERING BY GIVING WRITTEN NOTICE TO THE COMPANY AND THE
UNDERWRITER OR UNDERWRITERS OF ITS REQUEST TO WITHDRAW PRIOR TO THE
EFFECTIVENESS OF THE REGISTRATION STATEMENT FILED WITH THE COMMISSION WITH
RESPECT TO


 

 

3

--------------------------------------------------------------------------------


 


SUCH DEMAND REGISTRATION.  IN SUCH EVENT, THE COMPANY NEED NOT SEEK
EFFECTIVENESS OF SUCH REGISTRATION STATEMENT.  IF THE SHAREHOLDER’S WITHDRAWAL
IS BASED ON (I) A MATERIAL ADVERSE CHANGE IN CIRCUMSTANCES WITH RESPECT TO THE
COMPANY AND NOT KNOWN TO THE SHAREHOLDER AT THE TIME THE SHAREHOLDER MAKES ITS
WRITTEN DEMAND FOR SUCH DEMAND REGISTRATION, (II) THE COMPANY’S FAILURE TO
COMPLY WITH ITS OBLIGATIONS UNDER THIS AGREEMENT OR (III) A REDUCTION PURSUANT
TO SECTION 2.1.3 OF 10% OR MORE OF THE NUMBER OF RESTRICTED SHARES WHICH THE
SHAREHOLDER HAS REQUESTED BE INCLUDED IN THE DEMAND REGISTRATION, THE COMPANY
SHALL PAY ALL EXPENSES INCURRED BY THE SHAREHOLDER IN CONNECTION WITH SUCH
DEMAND REGISTRATION AS PROVIDED IN SECTION 3.2, AND SUCH REGISTRATION SHALL NOT
COUNT AS A DEMAND REGISTRATION FOR PURPOSES OF SECTION 3.1.1(B) OR (E).


 


2.2         PIGGY-BACK REGISTRATION.


 


2.2.1        PIGGY-BACK RIGHTS.  IF, AT ANY TIME ON OR AFTER THE DATE OF THIS
AGREEMENT, THE COMPANY PROPOSES TO FILE A REGISTRATION STATEMENT UNDER THE
SECURITIES ACT WITH RESPECT TO AN OFFERING OF COMMON SHARES OF THE COMPANY, OR
SECURITIES OR OTHER OBLIGATIONS EXERCISABLE OR EXCHANGEABLE FOR, OR CONVERTIBLE
INTO, COMMON SHARES OF THE COMPANY, BY THE COMPANY FOR ITS OWN ACCOUNT OR FOR
ANY OTHER SHAREHOLDER OF THE COMPANY FOR SUCH SHAREHOLDER’S ACCOUNT, OTHER THAN
A REGISTRATION STATEMENT (I) FILED IN CONNECTION WITH ANY EMPLOYEE BENEFIT PLAN,
(II) FOR AN EXCHANGE OFFER OR OFFERING OF SECURITIES SOLELY TO THE COMPANY’S
EXISTING SHAREHOLDERS, (III) FOR AN OFFERING OF DEBT SECURITIES CONVERTIBLE INTO
EQUITY SECURITIES OF THE COMPANY, (IV) FOR A DIVIDEND REINVESTMENT PLAN OR
(V) FILED ON FORM S-4, THEN THE COMPANY SHALL (X) GIVE WRITTEN NOTICE OF SUCH
PROPOSED FILING TO THE SHAREHOLDER AS SOON AS PRACTICABLE BUT IN NO EVENT LESS
THAN TEN (10) BUSINESS DAYS BEFORE THE ANTICIPATED FILING DATE, WHICH NOTICE
SHALL DESCRIBE THE AMOUNT AND TYPE OF SECURITIES TO BE INCLUDED IN SUCH
OFFERING, THE INTENDED METHOD(S) OF DISTRIBUTION, AND THE NAME OF THE PROPOSED
MANAGING UNDERWRITER OR UNDERWRITERS, IF ANY, OF THE OFFERING AND (Y) OFFER TO
THE SHAREHOLDER IN SUCH NOTICE THE OPPORTUNITY TO REGISTER THE SALE OF SUCH
NUMBER OF RESTRICTED SHARES AS THE SHAREHOLDER MAY REQUEST IN WRITING WITHIN
FIVE (5) BUSINESS DAYS FOLLOWING RECEIPT OF SUCH NOTICE (A “PIGGY-BACK
REGISTRATION”).  THE COMPANY SHALL CAUSE SUCH RESTRICTED SHARES TO BE INCLUDED
IN SUCH REGISTRATION AND SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE
MANAGING UNDERWRITER OR UNDERWRITERS OF A PROPOSED UNDERWRITTEN OFFERING TO
PERMIT THE RESTRICTED SHARES REQUESTED TO BE INCLUDED IN THE PIGGY-BACK
REGISTRATION TO BE INCLUDED ON THE SAME TERMS AND CONDITIONS AS ANY SIMILAR
SECURITIES OF THE COMPANY AND TO PERMIT THE SALE OR OTHER DISPOSITION OF SUCH
RESTRICTED SHARES IN ACCORDANCE WITH THE INTENDED METHOD(S) OF DISTRIBUTION
THEREOF.  IF THE PIGGY-BACK REGISTRATION INVOLVES AN UNDERWRITER OR
UNDERWRITERS, THE SHAREHOLDER SHALL ENTER INTO AN UNDERWRITING AGREEMENT IN
CUSTOMARY FORM WITH THE UNDERWRITER OR UNDERWRITERS SELECTED FOR SUCH PIGGY-BACK
REGISTRATION BY THE COMPANY AND COMPLETE AND EXECUTE ANY QUESTIONNAIRES, POWERS
OF ATTORNEY, INDEMNITIES, LOCK-UP AGREEMENTS, SECURITIES ESCROW AGREEMENTS AND
OTHER DOCUMENTS REASONABLY REQUIRED OR WHICH ARE OTHERWISE CUSTOMARY UNDER THE
TERMS OF SUCH UNDERWRITING AGREEMENT, AND FURNISH TO THE COMPANY SUCH
INFORMATION AS THE COMPANY MAY REASONABLY REQUEST IN WRITING FOR INCLUSION IN
THE REGISTRATION STATEMENT OR SUCH INFORMATION THAT IS OTHERWISE CUSTOMARY.


 


2.2.2        REDUCTION OF OFFERING.  IF THE MANAGING UNDERWRITER OR UNDERWRITERS
FOR A PIGGY-BACK REGISTRATION THAT IS TO BE AN UNDERWRITTEN OFFERING ADVISES THE
COMPANY AND THE HOLDERS OF RESTRICTED SHARES THAT THE DOLLAR AMOUNT OR NUMBER OF
SHARES OR OTHER SECURITIES WHICH THE COMPANY DESIRE TO SELL, TAKEN TOGETHER WITH
SHARES OR


 

 

4

--------------------------------------------------------------------------------


 


OTHER SECURITIES, IF ANY, AS TO WHICH REGISTRATION HAS BEEN DEMANDED PURSUANT TO
WRITTEN CONTRACTUAL ARRANGEMENTS WITH PERSONS OTHER THAN THE SHAREHOLDER, THE
RESTRICTED SHARES AS TO WHICH REGISTRATION HAS BEEN REQUESTED UNDER THIS
SECTION 2.2, AND THE SHARES OR OTHER SECURITIES, IF ANY, AS TO WHICH
REGISTRATION HAS BEEN REQUESTED PURSUANT TO THE WRITTEN CONTRACTUAL PIGGY-BACK
REGISTRATION RIGHTS OF OTHER SHAREHOLDERS OF THE COMPANY, EXCEEDS THE MAXIMUM
NUMBER OF SHARES, THEN THE COMPANY SHALL INCLUDE IN ANY SUCH REGISTRATION:


 

(a)           If the registration is undertaken for the Company’s account:
(i) first, the shares or other securities that the Company desires to sell that
can be sold without exceeding the Maximum Number of Shares; (ii) second, to the
extent that the Maximum Number of Shares has not been reached under the
foregoing clause (i), the shares or other securities, if any, including the
Restricted Shares, as to which registration has been requested pursuant to
written contractual piggy-back registration rights of security holders (pro rata
in accordance with the number of Shares or other securities which each such
person has actually requested to be included in such registration, regardless of
the number of shares or other securities with respect to which such persons have
the right to request such inclusion) that can be sold without exceeding the
Maximum Number of Shares; and

 

(b)           If the registration is a “demand” registration undertaken at the
demand of persons, other than the Shareholder, pursuant to written contractual
arrangements with such persons, (i) first, the Shares or other securities for
the account of the demanding persons that can be sold without exceeding the
Maximum Number of Shares; (ii) second, to the extent that the Maximum Number of
Shares has not been reached under the foregoing clause (i), the Shares or other
securities that the Company desires to sell that can be sold without exceeding
the Maximum Number of Shares; and (iii) third, to the extent that the Maximum
Number of Shares has not been reached under the foregoing clauses (i) and (ii),
the shares or other securities, if any, including the Restricted Shares, as to
which registration has been requested pursuant to written contractual piggy-back
registration rights which other security holders desire to sell (pro rata in
accordance with the number of Shares or other securities which each such person
has actually requested to be included in such registration, regardless of the
number of shares or other securities with respect to which such persons have the
right to request such inclusion) that can be sold without exceeding the Maximum
Number of Shares.

 


2.2.3        WITHDRAWAL.  THE SHAREHOLDER MAY ELECT TO WITHDRAW ITS REQUEST FOR
INCLUSION OF RESTRICTED SHARES IN ANY PIGGY-BACK REGISTRATION BY GIVING WRITTEN
NOTICE TO THE COMPANY OF SUCH REQUEST TO WITHDRAW PRIOR TO THE EFFECTIVENESS OF
THE REGISTRATION STATEMENT.  THE COMPANY MAY ALSO ELECT TO WITHDRAW A
REGISTRATION AT ANY TIME PRIOR TO THE EFFECTIVENESS OF THE REGISTRATION
STATEMENT.  IF THE SHAREHOLDER’S WITHDRAWAL IS BASED ON (I) A MATERIAL ADVERSE
CHANGE IN CIRCUMSTANCES WITH RESPECT TO THE COMPANY AND NOT KNOWN TO THE
SHAREHOLDER AT THE TIME THE SHAREHOLDER ELECTS TO PARTICIPATE IN SUCH PIGGY-BACK
REGISTRATION, (II) THE COMPANY’S FAILURE TO COMPLY WITH ITS OBLIGATIONS UNDER
THIS AGREEMENT OR (III) A REDUCTION PURSUANT TO SECTION 2.2.2 OF 10% OR MORE OF
THE NUMBER OF RESTRICTED SHARES WHICH THE SHAREHOLDER HAS REQUESTED BE INCLUDED
IN THE PIGGY-BACK REGISTRATION, THE COMPANY SHALL PAY ALL EXPENSES


 

 

5

--------------------------------------------------------------------------------


 


INCURRED BY THE SHAREHOLDER IN CONNECTION WITH SUCH PIGGY-BACK REGISTRATION AS
PROVIDED IN SECTION 3.2.


 


3.             REGISTRATION PROCEDURES.


 


3.1         FILINGS; INFORMATION.  WHENEVER THE COMPANY IS REQUIRED TO EFFECT
THE REGISTRATION OF ANY RESTRICTED SHARES PURSUANT TO SECTION 2, THE COMPANY
SHALL USE COMMERCIALLY REASONABLE EFFORTS TO EFFECT THE REGISTRATION AND SALE OF
SUCH RESTRICTED SHARES IN ACCORDANCE WITH THE INTENDED METHOD(S) OF DISTRIBUTION
THEREOF AS EXPEDITIOUSLY AS PRACTICABLE, AND IN CONNECTION WITH ANY SUCH
REQUEST.


 


3.1.1        FILING REGISTRATION STATEMENT.  THE COMPANY SHALL, AS EXPEDITIOUSLY
AS POSSIBLE AND IN ANY EVENT WITHIN THIRTY (30) DAYS AFTER RECEIPT OF A REQUEST
FOR A DEMAND REGISTRATION PURSUANT TO SECTION 2.1, PREPARE AND FILE WITH THE
COMMISSION A REGISTRATION STATEMENT ON ANY FORM FOR WHICH THE COMPANY THEN
QUALIFIES OR WHICH COUNSEL FOR THE COMPANY SHALL DEEM APPROPRIATE AND WHICH FORM
SHALL BE AVAILABLE FOR THE SALE OF ALL RESTRICTED SHARES TO BE REGISTERED
THEREUNDER IN ACCORDANCE WITH SECTION 2.1.2 AND THE INTENDED METHOD(S) OF
DISTRIBUTION THEREOF, AND SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE
SUCH REGISTRATION STATEMENT TO BECOME AND REMAIN EFFECTIVE FOR THE PERIOD
REQUIRED BY SECTION 3.1.3; PROVIDED, HOWEVER, THAT:


 

(a)           the Company shall have the right to defer any Demand Registration
for periods of up to thirty (30) days, and any Piggy-Back Registration for such
period(s) as may be applicable to deferment of any demand registration to which
such Peggy-Back Registration relates, in each case if the Company shall furnish
to the holders a certificate signed by the Chief Executive Officer of the
Company stating that, in the good faith judgment of the Board of Directors of
the Company, it would be materially detrimental to the Company and its
Shareholder for such Registration Statement to be effected at such time
(including without limitation because the Company is then engaged in a material
transaction or has an undisclosed material corporate development, in either
case, which would be required to be disclosed in the Registration Statement);
provided, further, however, that the Company shall not have the right to
exercise the right set forth in this clause (a) for more than one hundred and
twenty (120) days in any 365-day period in respect of a Demand Registration
(including in such 120 days, any deferral under subsection (d) of this
Section 3.1.1 if the Registration Statement was not timely filed thereunder);

 

(b)           the Company shall not be obligated to effect any registration of
Restricted Shares upon receipt of a written demand for a Demand Registration if
the Company has already completed three (3) Demand Registrations;

 

(c)           the Company shall not be obligated to effect any registration of
Restricted Shares upon receipt of a written demand for a Demand Registration in
the event that the number of Restricted Shares proposed to be included in the
Demand Registration represents less than one-third (1/3) of the Shares issued to
the Shareholder pursuant to the Deferral Agreement or if less, all the Shares
then held by the Shareholder;

 

 

6

--------------------------------------------------------------------------------


 

(d)           the Company shall not then be obligated to effect any registration
of Restricted Shares upon receipt of a written demand for a Demand Registration
if the Company shall furnish to the Shareholder a certificate signed by the
Chief Executive Officer of the Company stating that within ninety (90) days of
receipt of the written demand for a Demand Registration, the Company shall file
a Registration Statement and offer to the Shareholder the opportunity to
register Restricted Shares thereunder in accordance with Section 2.2; and

 

(e)           the Company shall not be obligated to effect any registration of
Restricted Shares upon receipt of a written demand for a Demand Registration if
the Company has, within the six (6) month period preceding the date of the
written demand for a Demand Registration already effected one Demand
Registration for the Shareholder pursuant to Section 2.1.

 


3.1.2        COPIES.  IF THE SHAREHOLDER HAS INCLUDED RESTRICTED SHARES IN A
REGISTRATION, THE COMPANY SHALL, PRIOR TO FILING A REGISTRATION STATEMENT OR
PROSPECTUS, OR ANY AMENDMENT OR SUPPLEMENT THERETO, FURNISH WITHOUT CHARGE TO
THE SHAREHOLDER AND ITS COUNSEL, COPIES OF SUCH REGISTRATION STATEMENT AS
PROPOSED TO BE FILED, EACH AMENDMENT AND SUPPLEMENT TO SUCH REGISTRATION
STATEMENT (IN EACH CASE INCLUDING ALL EXHIBITS THERETO AND DOCUMENTS
INCORPORATED BY REFERENCE THEREIN), THE PROSPECTUS INCLUDED IN SUCH REGISTRATION
STATEMENT (INCLUDING EACH PRELIMINARY PROSPECTUS), AND SUCH OTHER DOCUMENTS AS
THE SHAREHOLDER OR COUNSEL FOR ANY THE SHAREHOLDER MAY REASONABLY REQUEST IN
ORDER TO FACILITATE THE DISPOSITION OF THE RESTRICTED SHARES INCLUDED IN SUCH
REGISTRATION.


 


3.1.3        AMENDMENTS AND SUPPLEMENTS.  THE COMPANY SHALL PREPARE AND FILE
WITH THE COMMISSION SUCH AMENDMENTS, INCLUDING POST-EFFECTIVE AMENDMENTS, AND
SUPPLEMENTS TO SUCH REGISTRATION STATEMENT AND THE PROSPECTUS USED IN CONNECTION
THEREWITH AS MAY BE NECESSARY TO KEEP SUCH REGISTRATION STATEMENT EFFECTIVE AND
IN COMPLIANCE WITH THE PROVISIONS OF THE SECURITIES ACT UNTIL ALL RESTRICTED
SHARES, AND ALL OTHER SECURITIES COVERED BY SUCH REGISTRATION STATEMENT, HAVE
BEEN DISPOSED OF IN ACCORDANCE WITH THE INTENDED METHOD(S) OF DISTRIBUTION SET
FORTH IN SUCH REGISTRATION STATEMENT (WHICH PERIOD SHALL NOT EXCEED THE SUM OF
ONE HUNDRED EIGHTY (180) DAYS, PLUS ANY PERIOD DURING WHICH ANY SUCH DISPOSITION
IS INTERFERED WITH BY ANY STOP ORDER OR INJUNCTION OF THE COMMISSION OR ANY
GOVERNMENTAL AGENCY OR COURT ) OR SUCH SECURITIES HAVE BEEN WITHDRAWN.


 


3.1.4        NOTIFICATION.  IF THE SHAREHOLDER HAS INCLUDED RESTRICTED SHARES IN
A REGISTRATION, AFTER THE FILING OF THE REGISTRATION STATEMENT, THE COMPANY
SHALL PROMPTLY, AND IN NO EVENT MORE THAN TWO (2) BUSINESS DAYS AFTER SUCH
FILING, NOTIFY THE SHAREHOLDER OF SUCH FILING, AND SHALL FURTHER NOTIFY THE
SHAREHOLDER PROMPTLY AND CONFIRM SUCH NOTIFICATION IN WRITING IN ALL EVENTS
WITHIN TWO (2) BUSINESS DAYS OF THE OCCURRENCE OF ANY OF THE FOLLOWING: 
(I) WHEN SUCH REGISTRATION STATEMENT BECOMES EFFECTIVE; (II) WHEN ANY
POST-EFFECTIVE AMENDMENT TO SUCH REGISTRATION STATEMENT BECOMES EFFECTIVE;
(III) THE ISSUANCE OR THREATENED ISSUANCE BY THE COMMISSION OF ANY STOP ORDER
(AND THE COMPANY SHALL USE REASONABLE BEST EFFORTS TO PREVENT THE ENTRY OF SUCH
STOP ORDER OR TO REMOVE IT IF ENTERED); AND (IV) ANY REQUEST BY THE COMMISSION
FOR ANY AMENDMENT OR SUPPLEMENT TO SUCH REGISTRATION STATEMENT OR ANY PROSPECTUS
RELATING THERETO OR FOR ADDITIONAL INFORMATION OR OF THE OCCURRENCE OF AN EVENT
REQUIRING THE PREPARATION OF A SUPPLEMENT OR AMENDMENT TO SUCH PROSPECTUS SO
THAT, AS THEREAFTER DELIVERED TO THE PURCHASERS OF


 

 

7

--------------------------------------------------------------------------------


 


THE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT, SUCH PROSPECTUS WILL NOT
CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN
NOT MISLEADING, AND PROMPTLY MAKE AVAILABLE TO THE SHAREHOLDER ANY SUCH
SUPPLEMENT OR AMENDMENT; EXCEPT THAT BEFORE FILING WITH THE COMMISSION A
REGISTRATION STATEMENT OR PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT THERETO,
INCLUDING DOCUMENTS INCORPORATED BY REFERENCE, THE COMPANY SHALL FURNISH TO THE
SHAREHOLDER AND TO ITS COUNSEL, COPIES OF ALL SUCH DOCUMENTS PROPOSED TO BE
FILED SUFFICIENTLY IN ADVANCE OF FILING TO PROVIDE THE SHAREHOLDER AND ITS
COUNSEL WITH A REASONABLE OPPORTUNITY TO REVIEW SUCH DOCUMENTS AND COMMENT
THEREON, AND THE COMPANY SHALL NOT FILE ANY REGISTRATION STATEMENT OR PROSPECTUS
OR AMENDMENT OR SUPPLEMENT THERETO, INCLUDING DOCUMENTS INCORPORATED BY
REFERENCE, TO WHICH THE SHAREHOLDER OR ITS COUNSEL SHALL REASONABLY OBJECT.


 


3.1.5        STATE SECURITIES LAWS COMPLIANCE.  IF THE SHAREHOLDER HAS INCLUDED
RESTRICTED SHARES IN A REGISTRATION THE COMPANY SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO (I) REGISTER OR QUALIFY THE RESTRICTED SHARES COVERED BY
THE REGISTRATION STATEMENT UNDER SUCH SECURITIES OR “BLUE SKY” LAWS OF SUCH
JURISDICTIONS IN THE UNITED STATES AS THE SHAREHOLDER (IN LIGHT OF THE INTENDED
PLAN OF DISTRIBUTION) MAY REQUEST AND (II) TAKE SUCH ACTION NECESSARY TO CAUSE
SUCH RESTRICTED SHARES COVERED BY THE REGISTRATION STATEMENT TO BE REGISTERED
WITH OR APPROVED BY SUCH OTHER FEDERAL OR STATE AUTHORITIES AS MAY BE NECESSARY
BY VIRTUE OF THE BUSINESS AND OPERATIONS OF THE COMPANY AND DO ANY AND ALL OTHER
ACTS AND THINGS THAT MAY BE NECESSARY OR ADVISABLE TO ENABLE THE SHAREHOLDER TO
CONSUMMATE THE DISPOSITION OF SUCH RESTRICTED SHARES IN SUCH JURISDICTIONS;
PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE REQUIRED TO QUALIFY GENERALLY
TO DO BUSINESS IN ANY JURISDICTION WHERE IT WOULD NOT OTHERWISE BE REQUIRED TO
QUALIFY BUT FOR THIS SECTION 3.1.5 OR SUBJECT ITSELF TO TAXATION IN ANY SUCH
JURISDICTION.


 


3.1.6        AGREEMENTS FOR DISPOSITION.  THE COMPANY SHALL ENTER INTO CUSTOMARY
AGREEMENTS (INCLUDING, IF APPLICABLE, AN UNDERWRITING AGREEMENT IN CUSTOMARY
FORM) AND USE COMMERCIALLY REASONABLE EFFORTS TO TAKE SUCH OTHER ACTIONS AS ARE
REQUIRED IN ORDER TO EXPEDITE OR FACILITATE THE DISPOSITION OF RESTRICTED
SHARES.  THE REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY IN ANY
UNDERWRITING AGREEMENT WHICH ARE MADE TO OR FOR THE BENEFIT OF ANY UNDERWRITERS,
TO THE EXTENT APPLICABLE, SHALL ALSO BE MADE TO AND FOR THE BENEFIT OF THE
SHAREHOLDER.  FOR THE AVOIDANCE OF DOUBT, THE SHAREHOLDER MAY NOT REQUIRE THE
COMPANY TO ACCEPT TERMS, CONDITIONS OR PROVISIONS IN ANY SUCH AGREEMENT WHICH
THE COMPANY DETERMINES ARE NOT REASONABLY ACCEPTABLE TO THE COMPANY,
NOTWITHSTANDING ANY AGREEMENT TO THE CONTRARY HEREIN.  THE SHAREHOLDER SHALL NOT
BE REQUIRED TO MAKE ANY REPRESENTATIONS OR WARRANTIES IN THE UNDERWRITING
AGREEMENT EXCEPT AS REASONABLY REQUESTED BY THE COMPANY AND, IF APPLICABLE, WITH
RESPECT TO THE SHAREHOLDER’S ORGANIZATION, GOOD STANDING, AUTHORITY, TITLE TO
RESTRICTED SHARES, LACK OF CONFLICT OF SUCH SALE WITH SUCH HOLDER’S MATERIAL
AGREEMENTS AND ORGANIZATIONAL DOCUMENTS, AND WITH RESPECT TO WRITTEN INFORMATION
RELATING TO THE SHAREHOLDER THAT THE SHAREHOLDER HAS FURNISHED IN WRITING
EXPRESSLY FOR INCLUSION IN SUCH REGISTRATION STATEMENT.  THE SHAREHOLDER,
HOWEVER, SHALL AGREE TO SUCH COVENANTS AND INDEMNIFICATION AND CONTRIBUTION
OBLIGATIONS FOR SELLING STOCKHOLDERS AS ARE REASONABLE AND CUSTOMARILY CONTAINED
IN AGREEMENTS OF THAT TYPE.


 


3.1.7        COOPERATION.  THE COMPANY AND ALL OFFICERS AND MEMBERS OF THE
MANAGEMENT OF THE COMPANY, SHALL REASONABLY COOPERATE IN ANY OFFERING OF
RESTRICTED SHARES UNDER THIS AGREEMENT, WHICH COOPERATION SHALL INCLUDE, WITHOUT
LIMITATION, THE PREPARATION OF THE


 

 

8

--------------------------------------------------------------------------------


 


REGISTRATION STATEMENT WITH RESPECT TO SUCH OFFERING AND ALL OTHER OFFERING
MATERIALS AND RELATED DOCUMENTS, AND PARTICIPATION IN MEETINGS WITH
UNDERWRITERS, ATTORNEYS, ACCOUNTANTS AND POTENTIAL INVESTORS.  THE SHAREHOLDER
SHALL REASONABLY COOPERATE IN THE PREPARATION OF THE REGISTRATION STATEMENT AND
OTHER DOCUMENTS RELATING TO ANY OFFERING IN WHICH IT INCLUDES SECURITIES
PURSUANT TO THIS SECTION 3.  THE SHAREHOLDER SHALL ALSO FURNISH TO THE COMPANY
SUCH INFORMATION REGARDING ITSELF, THE RESTRICTED SHARES HELD BY IT, AND THE
INTENDED METHOD(S) OF DISPOSITION OF SUCH SECURITIES AS SHALL BE REASONABLY
REQUIRED TO EFFECT THE REGISTRATION OF THE RESTRICTED SHARES.


 


3.1.8        RECORDS.  UPON REASONABLE NOTICE AND DURING NORMAL BUSINESS HOURS,
SUBJECT TO THE COMPANY RECEIVING ANY CUSTOMARY CONFIDENTIALITY UNDERTAKINGS OR
AGREEMENTS, THE COMPANY SHALL MAKE AVAILABLE FOR INSPECTION BY THE SHAREHOLDER,
ANY UNDERWRITER PARTICIPATING IN ANY DISPOSITION PURSUANT TO SUCH REGISTRATION
STATEMENT AND ANY ATTORNEY, ACCOUNTANT OR OTHER PROFESSIONAL RETAINED BY THE
SHAREHOLDER OR ANY UNDERWRITER, ALL RELEVANT FINANCIAL AND OTHER RECORDS,
PERTINENT CORPORATE DOCUMENTS AND PROPERTIES OF THE COMPANY AS SHALL BE
NECESSARY TO ENABLE THEM TO EXERCISE THEIR DUE DILIGENCE RESPONSIBILITY, AND
SHALL CAUSE THE COMPANY’S OFFICERS, DIRECTORS AND EMPLOYEES TO SUPPLY ALL
INFORMATION REASONABLY REQUESTED BY THE SHAREHOLDER IN CONNECTION WITH SUCH
REGISTRATION STATEMENT.


 


3.1.9        OPINIONS AND COMFORT LETTERS.  THE COMPANY SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO FURNISH TO THE SHAREHOLDER SIGNED COUNTERPARTS, ADDRESSED
TO THE SHAREHOLDER, OF (I) ANY OPINION OF COUNSEL TO THE COMPANY DELIVERED TO
ANY UNDERWRITER AND (II) ANY COMFORT LETTER FROM THE COMPANY’ INDEPENDENT PUBLIC
ACCOUNTANTS DELIVERED TO ANY UNDERWRITER; PROVIDED, HOWEVER, THAT COUNSEL TO THE
UNDERWRITER SHALL HAVE EXCLUSIVE AUTHORITY TO NEGOTIATE THE TERMS THEREOF.  IN
THE EVENT NO LEGAL OPINION IS DELIVERED TO ANY UNDERWRITER, THE COMPANY SHALL
FURNISH TO THE SHAREHOLDER, AT ANY TIME THAT THE SHAREHOLDER ELECTS TO USE A
PROSPECTUS, AN OPINION OF COUNSEL TO THE COMPANY TO THE EFFECT THAT THE
REGISTRATION STATEMENT CONTAINING SUCH PROSPECTUS HAS BEEN DECLARED EFFECTIVE,
THAT NO STOP ORDER IS IN EFFECT, AND SUCH OTHER MATTERS AS THE SHAREHOLDER MAY
REASONABLY REQUEST AS WOULD CUSTOMARILY HAVE BEEN ADDRESSED IN AN OPINION OF
COUNSEL TO THE COMPANY DELIVERED TO AN UNDERWRITER.


 


3.1.10      EARNINGS STATEMENT.  THE COMPANY SHALL COMPLY WITH ALL APPLICABLE
RULES AND REGULATIONS OF THE COMMISSION AND THE SECURITIES ACT, AND MAKE
GENERALLY AVAILABLE TO ITS SHAREHOLDERS, AS SOON AS PRACTICABLE, AN EARNINGS
STATEMENT SATISFYING THE PROVISIONS OF SECTION 11(A) OF THE SECURITIES ACT,
PROVIDED THAT THE COMPANY WILL BE DEEMED TO HAVE COMPLIED WITH THIS
SECTION 3.1.10 IF THE EARNINGS STATEMENT SATISFIES THE PROVISIONS OF RULE 158
UNDER THE SECURITIES ACT.


 


3.1.11      LISTING.  THE COMPANY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO
CAUSE ALL RESTRICTED SHARES INCLUDED IN ANY REGISTRATION TO BE LISTED ON SUCH
EXCHANGES OR OTHERWISE DESIGNATED FOR TRADING IN THE SAME MANNER AS SIMILAR
SHARES OF THE COMPANY ARE THEN LISTED OR DESIGNATED OR, IF NO SUCH SIMILAR
SECURITIES ARE THEN LISTED OR DESIGNATED, IN A MANNER SATISFACTORY TO THE
SHAREHOLDER.


 


3.2           REGISTRATION EXPENSES.  THE COMPANY SHALL BEAR ALL CUSTOMARY COSTS
AND EXPENSES INCURRED IN CONNECTION WITH ANY DEMAND REGISTRATION EFFECTED
PURSUANT TO SECTION 2.1, AND ANY PIGGY-BACK REGISTRATION EFFECTED PURSUANT TO
SECTION 2.2, AND ALL REASONABLE EXPENSES INCURRED IN PERFORMING OR COMPLYING
WITH ITS OTHER OBLIGATIONS UNDER THIS AGREEMENT, WHETHER OR


 

 

9

--------------------------------------------------------------------------------


 


NOT THE REGISTRATION STATEMENT BECOMES EFFECTIVE, INCLUDING, WITHOUT LIMITATION:
(I) ALL REGISTRATION AND FILING FEES; (II) FEES AND EXPENSES OF COMPLIANCE WITH
SECURITIES OR “BLUE SKY” LAWS (INCLUDING FEES AND DISBURSEMENTS OF COUNSEL IN
CONNECTION WITH BLUE SKY QUALIFICATIONS OF THE RESTRICTED SHARES, SUBJECT TO THE
LIMIT SET FORTH IN PARAGRAPH (IX) BELOW); (III) PRINTING EXPENSES; (IV) THE
COMPANY’S INTERNAL EXPENSES (INCLUDING, WITHOUT LIMITATION, ALL FEES, SALARIES
AND EXPENSES OF ITS OFFICERS, EMPLOYEES AND MANAGEMENT); (V) THE FEES AND
EXPENSES INCURRED IN CONNECTION WITH THE LISTING OF THE RESTRICTED SHARES, AS
REQUIRED BY SECTION 3.1.11; (VI) FEES IMPOSED BY THE FINANCIAL INDUSTRY
REGULATORY AUTHORITY, INC.; (VII) FEES AND DISBURSEMENTS OF COUNSEL FOR THE
COMPANY AND FEES AND EXPENSES FOR INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS
RETAINED BY THE COMPANY (INCLUDING THE EXPENSES OR COSTS ASSOCIATED WITH THE
DELIVERY OF ANY OPINIONS OR COMFORT LETTERS REQUESTED PURSUANT TO
SECTION 3.1.9); (VIII) THE FEES AND EXPENSES OF ANY SPECIAL EXPERTS RETAINED BY
THE COMPANY IN CONNECTION WITH SUCH REGISTRATION; AND (IX) THE FEES AND EXPENSES
OF ONE COUNSEL SELECTED BY THE SHAREHOLDER IN A DEMAND REGISTRATION OR IF IT
PARTICIPATES IN A PIGGY-BACK REGISTRATION.  THE COMPANY SHALL HAVE NO OBLIGATION
TO PAY ANY UNDERWRITING DISCOUNTS OR SELLING COMMISSIONS ATTRIBUTABLE TO THE
RESTRICTED SHARES BEING SOLD BY THE SHAREHOLDER, WHICH UNDERWRITING DISCOUNTS OR
SELLING COMMISSIONS SHALL BE BORNE SOLELY BY THE SHAREHOLDER.  ADDITIONALLY, IN
AN UNDERWRITTEN OFFERING, THE SHAREHOLDER AND THE COMPANY SHALL BEAR THE
EXPENSES OF THE UNDERWRITER OR UNDERWRITERS PRO RATA IN PROPORTION TO THE
RESPECTIVE AMOUNT OF SHARES EACH IS SELLING IN SUCH OFFERING.


 


3.3           INFORMATION.  THE SHAREHOLDER SHALL PROVIDE SUCH INFORMATION AS
MAY REASONABLY BE REQUESTED BY THE COMPANY, OR THE MANAGING UNDERWRITER, IF ANY,
IN CONNECTION WITH THE PREPARATION OF ANY REGISTRATION STATEMENT, INCLUDING
AMENDMENTS AND SUPPLEMENTS THERETO, IN ORDER TO EFFECT THE REGISTRATION OF ANY
RESTRICTED SHARES UNDER THE SECURITIES ACT PURSUANT TO SECTION 2 AND IN
CONNECTION WITH THE COMPANY’S OBLIGATION TO COMPLY WITH FEDERAL AND APPLICABLE
STATE SECURITIES LAWS.


 


3.4           SHAREHOLDER OBLIGATIONS.  THE SHAREHOLDER MAY NOT PARTICIPATE IN
ANY UNDERWRITTEN OFFERING PURSUANT TO SECTION 2 UNLESS SUCH HOLDER (I) AGREES TO
ONLY SELL RESTRICTED SHARES ON THE BASIS REASONABLY PROVIDED IN ANY UNDERWRITING
AGREEMENT, AND (II) COMPLETES, EXECUTES AND DELIVERS ANY AND ALL QUESTIONNAIRES,
LOCK-UP AGREEMENTS, POWERS OF ATTORNEY, CUSTODY AGREEMENTS, INDEMNITIES,
UNDERWRITING AGREEMENTS AND OTHER DOCUMENTS REASONABLY OR CUSTOMARILY REQUIRED
BY OR UNDER THE TERMS OF ANY UNDERWRITING AGREEMENT OR AS REASONABLY REQUESTED
BY THE COMPANY.


 


4.             INDEMNIFICATION AND CONTRIBUTION.


 


4.1           INDEMNIFICATION BY THE COMPANY.  THE COMPANY AGREES TO INDEMNIFY
AND HOLD HARMLESS THE SHAREHOLDER AND ITS OFFICERS, EMPLOYEES, AFFILIATES,
DIRECTORS, PARTNERS, MEMBERS, ATTORNEYS AND AGENTS, AND EACH PERSON, IF ANY, WHO
CONTROLS THE SHAREHOLDER (WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT
OR SECTION 20 OF THE EXCHANGE ACT) (EACH, A “SHAREHOLDER INDEMNIFIED PARTY”)
FROM AND AGAINST ANY EXPENSES, LOSSES, JUDGMENTS, CLAIMS, DAMAGES OR
LIABILITIES, WHETHER JOINT OR SEVERAL, ARISING OUT OF OR BASED UPON ANY UNTRUE
STATEMENT (OR ALLEGEDLY UNTRUE STATEMENT) OF A MATERIAL FACT CONTAINED IN ANY
REGISTRATION STATEMENT UNDER WHICH THE SALE OF RESTRICTED SHARES WAS REGISTERED
UNDER THE SECURITIES ACT, ANY PRELIMINARY PROSPECTUS, FINAL PROSPECTUS OR
SUMMARY PROSPECTUS CONTAINED IN SUCH REGISTRATION STATEMENT, OR ARISING OUT OF
OR BASED UPON ANY OMISSION (OR ALLEGED OMISSION) TO STATE A MATERIAL


 

 

10

--------------------------------------------------------------------------------


 


FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN
NOT MISLEADING, EXCEPT INSOFAR AS SUCH EXPENSE, LOSS, JUDGMENT, CLAIM, DAMAGE OR
LIABILITY ARISES OUT OF OR IS BASED UPON (A) ANY UNTRUE STATEMENT OR ALLEGEDLY
UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION MADE IN SUCH REGISTRATION
STATEMENT, PRELIMINARY PROSPECTUS, FINAL PROSPECTUS OR SUMMARY PROSPECTUS IN
RELIANCE UPON AND IN CONFORMITY WITH INFORMATION FURNISHED IN WRITING TO THE
COMPANY BY THE SHAREHOLDER EXPRESSLY FOR USE THEREIN, OR (B) THE USE OF ANY
REGISTRATION STATEMENT, ANY PRELIMINARY PROSPECTUS, FINAL PROSPECTUS OR SUMMARY
PROSPECTUS DURING A PERIOD WHEN THE SHAREHOLDER HAS BEEN NOTIFIED THAT A STOP
ORDER HAS BEEN ISSUED IN RESPECT THEREOF OR ANY PROCEEDING FOR THAT PURPOSE HAS
BEEN INITIATED, OR THE USE OF ANY REGISTRATION STATEMENT, ANY PRELIMINARY
PROSPECTUS, FINAL PROSPECTUS OR SUMMARY PROSPECTUS HAS BEEN SUSPENDED BY THE
COMPANY PURSUANT TO THE TERMS OF THIS AGREEMENT.  THE FOREGOING INDEMNITY SHALL
NOT INURE TO THE BENEFIT OF ANY SHAREHOLDER INDEMNIFIED PARTY FROM WHOM THE
PERSON ASSERTING LOSSES, CLAIMS, DAMAGES OR LIABILITIES PURCHASED RESTRICTED
SHARES, IF A COPY OF THE PROSPECTUS (AS THEN AMENDED OR SUPPLEMENTED IF THE
COMPANY SHALL HAVE FURNISHED ANY AMENDMENTS OR SUPPLEMENTS THERETO) WAS NOT SENT
OR GIVEN BY OR ON BEHALF OF SUCH SHAREHOLDER INDEMNIFIED PARTY TO SUCH PERSON,
IF REQUIRED BY LAW SO TO HAVE BEEN DELIVERED AT OR PRIOR TO THE WRITTEN
CONFIRMATION OF THE SALE OF RESTRICTED SHARES TO SUCH PERSON, AND IF THE
PROSPECTUS (AS SO AMENDED OR SUPPLEMENTED) WOULD HAVE CURED THE DEFECT GIVING
RISE TO SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES, UNLESS SUCH FAILURE IS THE
RESULT OF NONCOMPLIANCE BY THE COMPANY WITH SECTION 3.1.3.


 


4.2           INDEMNIFICATION BY THE SHAREHOLDER.  THE SHAREHOLDER WILL, WITH
RESPECT TO ANY REGISTRATION STATEMENT WHERE RESTRICTED SHARES WERE REGISTERED
UNDER THE SECURITIES ACT, INDEMNIFY AND HOLD HARMLESS THE COMPANY, EACH OF THE
COMPANY’S DIRECTORS AND OFFICERS, AND EACH OTHER PERSON, IF ANY, WHO CONTROLS
THE COMPANY (WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR
SECTION 20 OF THE EXCHANGE ACT) (EACH, A “COMPANY INDEMNIFIED PARTY”), AGAINST
ANY EXPENSES, LOSSES, CLAIMS, JUDGMENTS, DAMAGES OR LIABILITIES, WHETHER JOINT
OR SEVERAL, INSOFAR AS SUCH EXPENSES, LOSSES, CLAIMS, JUDGMENTS, DAMAGES OR
LIABILITIES (OR ACTIONS IN RESPECT THEREOF) ARISE OUT OF OR ARE BASED UPON ANY
UNTRUE STATEMENT OR ALLEGEDLY UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN
ANY REGISTRATION STATEMENT UNDER WHICH THE SALE OF SUCH RESTRICTED SHARES WAS
REGISTERED UNDER THE SECURITIES ACT, ANY PRELIMINARY PROSPECTUS, FINAL
PROSPECTUS OR SUMMARY PROSPECTUS CONTAINED IN SUCH REGISTRATION STATEMENT, OR
ANY AMENDMENT OR SUPPLEMENT TO THE REGISTRATION STATEMENT, OR ARISE OUT OF OR
ARE BASED UPON ANY OMISSION OR THE ALLEGED OMISSION TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENT THEREIN NOT
MISLEADING, IF THE STATEMENT OR OMISSION WAS MADE IN RELIANCE UPON AND IN
CONFORMITY WITH INFORMATION FURNISHED IN WRITING TO THE COMPANY BY THE
SHAREHOLDER EXPRESSLY FOR USE THEREIN.  THE SHAREHOLDER’S INDEMNIFICATION
OBLIGATIONS HEREUNDER SHALL BE LIMITED TO THE AMOUNT OF ANY NET PROCEEDS
ACTUALLY RECEIVED BY THE SHAREHOLDER.


 


4.3           NOTIFICATION OF INDEMNIFICATION.  PROMPTLY AFTER RECEIPT BY AN
INDEMNIFIED PARTY UNDER THIS SECTION 4 OF NOTICE OF THE COMMENCEMENT OF ANY
ACTION (INCLUDING ANY ACTION BY A GOVERNMENTAL AUTHORITY), SUCH INDEMNIFIED
PARTY SHALL, IF A CLAIM IN RESPECT THEREOF IS TO BE MADE AGAINST ANY
INDEMNIFYING PARTY UNDER THIS SECTION 4, DELIVER TO THE INDEMNIFYING PARTY A
WRITTEN NOTICE OF THE COMMENCEMENT THEREOF AND THE INDEMNIFYING PARTY SHALL HAVE
THE RIGHT TO PARTICIPATE IN, AND, TO THE EXTENT THE INDEMNIFYING PARTY SO
DESIRES, JOINTLY WITH ANY OTHER INDEMNIFYING PARTY SIMILARLY NOTICED, TO ASSUME
THE DEFENSE THEREOF WITH COUNSEL MUTUALLY SATISFACTORY TO THE PARTIES; PROVIDED,
HOWEVER, THAT AN INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO RETAIN ITS OWN
COUNSEL, WITH THE REASONABLE FEES AND EXPENSES OF ONE SUCH COUNSEL TO BE PAID BY


 

 

11

--------------------------------------------------------------------------------


 


THE INDEMNIFYING PARTY, IF REPRESENTATION OF SUCH INDEMNIFIED PARTY BY THE
COUNSEL RETAINED BY THE INDEMNIFYING PARTY WOULD BE INAPPROPRIATE DUE TO ACTUAL
OR POTENTIAL DIFFERING INTERESTS BETWEEN SUCH INDEMNIFIED PARTY AND ANY OTHER
PARTY REPRESENTED BY SUCH COUNSEL IN SUCH PROCEEDING.  THE FAILURE TO DELIVER
WRITTEN NOTICE TO THE INDEMNIFYING PARTY WITHIN A REASONABLE TIME OF THE
COMMENCEMENT OF ANY SUCH ACTION, IF PREJUDICIAL TO ITS ABILITY TO DEFEND SUCH
ACTION, SHALL RELIEVE SUCH INDEMNIFYING PARTY OF ANY LIABILITY TO THE
INDEMNIFIED PARTY UNDER THIS SECTION 4, BUT THE OMISSION SO TO DELIVER WRITTEN
NOTICE TO THE INDEMNIFYING PARTY SHALL NOT RELIEVE IT OF ANY LIABILITY THAT IT
MAY HAVE TO ANY INDEMNIFIED PARTY OTHERWISE THAN UNDER THIS SECTION 4.


 


5.             UNDERWRITING AND DISTRIBUTION.


 


5.1           RULE 144.  THE COMPANY COVENANTS THAT IT SHALL FILE ALL REPORTS
REQUIRED TO BE FILED BY IT UNDER THE SECURITIES ACT AND THE EXCHANGE ACT AND
SHALL TAKE SUCH FURTHER ACTION AS THE SHAREHOLDER MAY REASONABLY REQUEST, ALL TO
THE EXTENT REQUIRED FROM TIME TO TIME TO ENABLE THE SHAREHOLDER TO SELL
RESTRICTED SHARES WITHOUT REGISTRATION UNDER THE SECURITIES ACT WITHIN THE
LIMITATION OF THE EXEMPTIONS PROVIDED BY RULE 144 UNDER THE SECURITIES ACT, OR
ANY SIMILAR PROVISION THERETO, BUT NOT RULE 144A.


 


6.             MISCELLANEOUS.


 


6.1           ASSIGNMENT; NO THIRD PARTY BENEFICIARIES.  THIS AGREEMENT AND THE
RIGHTS, DUTIES AND OBLIGATIONS OF THE COMPANY HEREUNDER MAY NOT BE ASSIGNED OR
DELEGATED BY THE COMPANY IN WHOLE OR IN PART AND SHALL BE BINDING ON ITS
SUCCESSORS.  THIS AGREEMENT AND THE RIGHTS, DUTIES AND OBLIGATIONS OF THE
SHAREHOLDER HEREUNDER MAY BE ASSIGNED, TRANSFERRED OR DELEGATED BY THE
SHAREHOLDER, IN WHOLE OR IN PART, IN CONJUNCTION WITH AND TO THE EXTENT OF ANY
PERMITTED TRANSFER OF RESTRICTED SHARES TO AN AFFILIATE OF THE SHAREHOLDER IN
ACCORDANCE WITH APPLICABLE LAW, WHICH AFFILIATE AGREES IN WRITING TO BE SUBJECT
TO AND BOUND BY ALL DUTIES AND OBLIGATIONS SET FORTH IN THIS AGREEMENT,
WHEREUPON ANY SUCH ASSIGNEE, TRANSFEREE OR DELEGABLE WOULD HAVE ALL RIGHTS,
DUTIES AND OBLIGATIONS HEREUNDER IN ADDITION TO THE SHAREHOLDER TO THE EXTENT
THAT THE SHAREHOLDER CONTINUES TO OWN RESTRICTED SHARES.  THIS AGREEMENT AND THE
RIGHTS, DUTIES AND OBLIGATIONS OF THE SHAREHOLDER HEREUNDER MAY BE ASSIGNED,
TRANSFERRED OR DELEGATED BY THE SHAREHOLDER, IN WHOLE OR IN PART, IN CONJUNCTION
WITH AND TO THE EXTENT OF ANY PERMITTED TRANSFER OF 1/3 OR MORE OF THE SHARES
ISSUED TO THE SHAREHOLDER UNDER THE DEFERRAL AGREEMENT OR IF LESS, ALL THE
RESTRICTED SHARES THEN HELD BY THE SHAREHOLDER TO A PERSON OR ENTITY THAT IS NOT
AN AFFILIATE OF THE SHAREHOLDER IN ACCORDANCE WITH APPLICABLE LAW AND WHICH
PERSON OR ENTITY AGREES IN WRITING TO BE SUBJECT TO AND BOUND BY ALL DUTIES AND
OBLIGATIONS SET FORTH IN THIS AGREEMENT, WHEREUPON ANY SUCH ASSIGNEE, TRANSFEREE
OR DELEGABLE WOULD HAVE ALL RIGHTS, DUTIES AND OBLIGATIONS HEREUNDER; PROVIDED,
HOWEVER, THAT THE RIGHTS, DUTIES AND OBLIGATIONS HEREUNDER MAY NOT BE ASSIGNED,
TRANSFERRED OR DELEGATED TO A PERSON THAT IS NOT AN AFFILIATE OF THE SHAREHOLDER
MAY NOT BE FURTHER ASSIGNED, TRANSFERRED OR DELEGATED BY SUCH PERSON.  THIS
AGREEMENT IS NOT INTENDED TO CONFER ANY RIGHTS OR BENEFITS ON ANY PERSONS THAT
ARE NOT PARTY HERETO OTHER THAN AS EXPRESSLY SET FORTH IN SECTION 4 AND THIS
SECTION 6.1.


 


6.2           NOTICES. ALL NOTICES, DEMANDS, REQUESTS, CONSENTS, APPROVALS OR
OTHER COMMUNICATIONS (COLLECTIVELY, “NOTICES”) REQUIRED OR PERMITTED TO BE GIVEN
HEREUNDER OR WHICH ARE GIVEN WITH RESPECT TO THIS AGREEMENT SHALL BE IN WRITING
AND SHALL BE PERSONALLY SERVED, DELIVERED BY REPUTABLE AIR COURIER SERVICE WITH
CHARGES PREPAID, OR TRANSMITTED BY HAND DELIVERY,


 

 

12

--------------------------------------------------------------------------------


 


OR FACSIMILE, ADDRESSED AS SET FORTH BELOW, OR TO SUCH OTHER ADDRESS AS SUCH
PARTY SHALL HAVE SPECIFIED MOST RECENTLY BY WRITTEN NOTICE PROVIDED IN
ACCORDANCE WITH THIS SECTION 6.2.  NOTICE SHALL BE DEEMED GIVEN ON THE DATE OF
SERVICE OR TRANSMISSION IF PERSONALLY SERVED OR TRANSMITTED BY FACSIMILE;
PROVIDED, THAT IF SUCH SERVICE OR TRANSMISSION IS NOT ON A BUSINESS DAY OR IS
AFTER NORMAL BUSINESS HOURS, THEN SUCH NOTICE SHALL BE DEEMED GIVEN ON THE NEXT
BUSINESS DAY.  NOTICE OTHERWISE SENT AS PROVIDED HEREIN SHALL BE DEEMED GIVEN ON
THE NEXT BUSINESS DAY FOLLOWING TIMELY DELIVERY OF SUCH NOTICE TO A REPUTABLE
AIR COURIER SERVICE WITH AN ORDER FOR NEXT-DAY DELIVERY.


 

To the Company:

 

TravelCenters of America LLC

24601 Center Ridge Road

Westlake, Ohio  44145

Attn:  Thomas M. O’Brien, President

Facsimile:  (440) 808-3301

 

with a copy (which shall not constitute notice) to:

 

Skadden, Arps, Slate Meagher & Flom LLP
One Beacon Street
Boston, MA 02108
Attn.:  Louis Goodman
Facsimile:  (617) 573-4822

 

To the Shareholder:

 

Hospitality Properties Trust

400 Centre Street

Newton, Massachusetts  02458

Attn:  John G. Murray, President

Facsimile:  (617) 969-5730

 

with a copy (which shall not constitute notice) to:

 

Sullivan & Worcester LLP

One Post Office Square

Boston, Massachusetts  02109

Attn:  Richard Teller

Facsimile: (617) 338-2880

 


6.3           SEVERABILITY.  THIS AGREEMENT SHALL BE DEEMED SEVERABLE, AND THE
INVALIDITY OR UNENFORCEABILITY OF ANY TERM OR PROVISION HEREOF SHALL NOT AFFECT
THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR OF ANY OTHER TERM OR
PROVISION HEREOF.  FURTHERMORE, IF ANY TERM OR PROVISION HEREOF SHALL BE DEEMED
TO BE INVALID OR UNENFORCEABLE, THE PARTIES HERETO SHALL MUTUALLY AGREE UPON AN
AMENDMENT TO THIS AGREEMENT TO INCLUDE A TERM OR PROVISION AS SIMILAR


 

 

13

--------------------------------------------------------------------------------


 


IN PURPOSE TO SUCH INVALID OR UNENFORCEABLE TERM OR PROVISION AS MAY BE
REASONABLY POSSIBLE AND WHICH TERM OR PROVISION IS VALID AND ENFORCEABLE.


 


6.4           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN MULTIPLE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, AND ALL OF WHICH TAKEN
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


6.5           ENTIRE AGREEMENT.  THIS AGREEMENT (INCLUDING ALL AGREEMENTS
ENTERED INTO PURSUANT HERETO AND ALL CERTIFICATES AND INSTRUMENTS DELIVERED
PURSUANT HERETO AND THERETO) CONSTITUTE THE ENTIRE AGREEMENT OF THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR AND CONTEMPORANEOUS
AGREEMENTS, REPRESENTATIONS, UNDERSTANDINGS, NEGOTIATIONS AND DISCUSSIONS
BETWEEN THE PARTIES, WHETHER ORAL OR WRITTEN.


 


6.6           MODIFICATIONS AND AMENDMENTS.  NO AMENDMENT, MODIFICATION OR
TERMINATION OF THIS AGREEMENT SHALL BE BINDING UPON ANY PARTY UNLESS EXECUTED IN
WRITING BY SUCH PARTY.


 


6.7           TITLES AND HEADINGS.  TITLES AND HEADINGS OF SECTIONS OF THIS
AGREEMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT AFFECT THE CONSTRUCTION OF ANY
PROVISION OF THIS AGREEMENT.


 


6.8           WAIVERS AND EXTENSIONS.  ANY PARTY ENTITLED TO BENEFITS UNDER THIS
AGREEMENT MAY WAIVE ANY RIGHT, BREACH OR DEFAULT WHICH SUCH PARTY HAS THE RIGHT
TO WAIVE;  PROVIDED, THAT SUCH WAIVER WILL NOT BE EFFECTIVE AGAINST THE WAIVING
PARTY UNLESS IT IS IN WRITING, IS SIGNED BY SUCH PARTY, AND SPECIFICALLY REFERS
TO THIS AGREEMENT.  WAIVERS MAY BE MADE IN ADVANCE OR AFTER THE RIGHT WAIVED HAS
ARISEN OR THE BREACH OR DEFAULT WAIVED HAS OCCURRED.  ANY WAIVER MAY BE
CONDITIONAL.  NO WAIVER OF ANY BREACH OF ANY AGREEMENT OR PROVISION HEREIN
CONTAINED SHALL BE DEEMED A WAIVER OF ANY PRECEDING OR SUCCEEDING BREACH THEREOF
NOR OF ANY OTHER AGREEMENT OR PROVISION HEREIN CONTAINED.  NO WAIVER OR
EXTENSION OF TIME FOR PERFORMANCE OF ANY OBLIGATIONS OR ACTS SHALL BE DEEMED A
WAIVER OR EXTENSION OF THE TIME FOR PERFORMANCE OF ANY OTHER OBLIGATIONS OR
ACTS.


 


6.9           REMEDIES CUMULATIVE.  IF THE COMPANY FAILS TO OBSERVE OR PERFORM
ANY COVENANT OR AGREEMENT TO BE OBSERVED OR PERFORMED UNDER THIS AGREEMENT, THE
SHAREHOLDER MAY PROCEED TO PROTECT AND ENFORCE ITS RIGHTS BY SUIT IN EQUITY OR
ACTION AT LAW, WHETHER FOR SPECIFIC PERFORMANCE OF ANY TERM CONTAINED IN THIS
AGREEMENT OR FOR AN INJUNCTION AGAINST THE BREACH OF ANY SUCH TERM OR IN AID OF
THE EXERCISE OF ANY POWER GRANTED IN THIS AGREEMENT OR TO ENFORCE ANY OTHER
LEGAL OR EQUITABLE RIGHT, OR TO TAKE ANY ONE OR MORE OF SUCH ACTIONS, WITHOUT
BEING REQUIRED TO POST A BOND.  NONE OF THE RIGHTS, POWERS OR REMEDIES CONFERRED
UNDER THIS AGREEMENT SHALL BE MUTUALLY EXCLUSIVE, AND EACH SUCH RIGHT, POWER OR
REMEDY SHALL BE CUMULATIVE AND IN ADDITION TO ANY OTHER RIGHT, POWER OR REMEDY,
WHETHER CONFERRED BY THIS AGREEMENT OR NOW OR HEREAFTER AVAILABLE AT LAW, IN
EQUITY, BY STATUTE OR OTHERWISE.


 


6.10         GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO
CONTRACTS FORMED AND TO BE PERFORMED ENTIRELY WITHIN THE STATE OF DELAWARE,
WITHOUT REGARD TO THE CONFLICTS OF LAW PROVISIONS THEREOF TO THE EXTENT SUCH
PRINCIPLES OR RULES WOULD REQUIRE OR PERMIT


 

 

14

--------------------------------------------------------------------------------


 


THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.  THE COMPANY AND THE
SHAREHOLDER IRREVOCABLY AND UNCONDITIONALLY SUBMIT TO THE EXCLUSIVE JURISDICTION
OF ANY STATE OR FEDERAL COURT SITTING IN THE STATE OF DELAWARE, IN ANY ACTION
ARISING OUT OF OR RELATING TO THIS AGREEMENT, AGREE THAT ALL CLAIMS IN RESPECT
OF THE ACTION MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND AGREE NOT TO
BRING ANY ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY OTHER
COURT.  IN ANY ACTION, THE COMPANY AND THE SHAREHOLDER IRREVOCABLY AND
UNCONDITIONALLY WAIVE AND AGREE NOT TO ASSERT BY WAY OF MOTION, AS A DEFENSE OR
OTHERWISE ANY CLAIMS THAT IT IS NOT SUBJECT TO THE JURISDICTION OF THE ABOVE
COURT, THAT SUCH ACTION IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE VENUE OF
SUCH ACTION IS IMPROPER.  WITHOUT LIMITING THE FOREGOING, THE COMPANY AND THE
SHAREHOLDER AGREE THAT SERVICE OF PROCESS AT EACH PARTIES RESPECTIVE ADDRESSES
AS PROVIDED FOR IN SECTION 6.2 SHALL BE DEEMED EFFECTIVE SERVICE OF PROCESS ON
SUCH PARTY.


 


6.11         NON-LIABILITY OF TRUSTEES.  THE AMENDED AND RESTATED DECLARATION OF
TRUST OF HOSPITALITY PROPERTIES TRUST, DATED AUGUST 21, 1995, A COPY OF WHICH,
TOGETHER WITH ALL AMENDMENTS AND SUPPLEMENTS THERETO, IS DULY FILED IN THE
OFFICE OF THE STATE DEPARTMENT OF ASSESSMENTS AND TAXATION OF MARYLAND, PROVIDES
THAT THE NAME “HOSPITALITY PROPERTIES TRUST” REFERS TO THE TRUSTEES UNDER THE
DECLARATION OF TRUST AS SO AMENDED AND SUPPLEMENTED, COLLECTIVELY AS TRUSTEES,
BUT NOT INDIVIDUALLY OR PERSONALLY, AND THAT NO TRUSTEE, OFFICER, SHAREHOLDER,
EMPLOYEE OR AGENT OF HOSPITALITY PROPERTIES TRUST SHALL BE HELD TO ANY PERSONAL
LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST,
HOSPITALITY PROPERTIES TRUST.  ALL PERSONS DEALING WITH HOSPITALITY PROPERTIES
TRUST, IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS OF HOSPITALITY PROPERTIES TRUST
FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.


 


6.12         LEGENDS.  THE SHAREHOLDER UNDERSTANDS AND AGREES THAT THE
CERTIFICATE REPRESENTING THE SHARES ISSUED TO THE SHAREHOLDER PURSUANT TO THE
DEFERRAL AGREEMENT (AND ANY CERTIFICATE OR CERTIFICATES ISSUED IN REPLACEMENT
THEREOF) SHALL BEAR THE FOLLOWING LEGENDS:


 

(a)           “These securities have not been registered under the Securities
Act of 1933.  They may not be sold, offered for sale, pledged or hypothecated in
the absence of a registration statement in effect with respect to the securities
under the Securities Act or an opinion of counsel (which counsel shall be
reasonably satisfactory to TravelCenters of America LLC) that such registration
is not required or unless sold pursuant to Rule 144 of the Securities Act.”;

 

(b)           any legend generally appearing of certificates for the Company’s
shares;

 

(c)           and any legend required by applicable state securities laws; and

 

(c)           “These securities are subject to and shall be transferable only
upon the terms and conditions of the Deferral Agreement, dated August 11, 2008,
among TravelCenters of America LLC, Hospitality Properties Trust and certain of
their

 

 

15

--------------------------------------------------------------------------------


 

affiliates,  A copy of which is on file with the Secretary of TravelCenters of
America LLC.”

 

Signatures appear on the next  page

 

 

16

--------------------------------------------------------------------------------


 

Executed under seal  as of the date first above written.

 

 

TRAVELCENTERS OF AMERICA LLC

 

 

 

 

 

/s/ Thomas M. O’Brien

 

Name: Thomas M. O’Brien

 

Title: President

 

 

HOSPITALITY PROPERTIES TRUST

 

 

 

 

 

By:

/s/ John G. Murray

 

 

Name: John G. Murray

 

 

Title: President

 

 

17

--------------------------------------------------------------------------------